Citation Nr: 0820488	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia of the right knee, status post 
arthroscopy, partial lateral meniscectomy and patellectomy 
prior to February 24, 2005, and in excess of 10 percent since 
April 1, 2005.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2001 to June 
2001 and January 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon which granted service connection and assigned a 10 
percent rating for chondromalacia of the right knee, 
effective from July 10, 2004.  In an April 2005 rating 
decision, the RO assigned a temporary total evaluation for 
the right knee based on surgical treatment necessitating 
convalescences, effective from February 24, 2005.  Effective 
April 1, 2005, the rating was reduced to 10 percent.  As 
such, the Board has framed the issue as noted on the title 
page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last afforded a VA examination in August 2004 
to address the severity of her right knee disability.  This 
examination showed, inter alia, partial numbness of the right 
lateral knee following a prior right knee surgery.  In 
February 2005, the veteran underwent right knee arthroscopy 
with partial lateral meniscectomy and open patellectomy.  
Since this surgery, the veteran has complained of increased 
severity of the symptomatology associated with this 
disability, including fatigability, weakness and neurological 
problems associated with the patellectomy.  She has not been 
afforded a VA examination post-surgery.  When it is indicated 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because 
the record indicates that the severity of the symptomatology 
associated with the veteran's right knee disability may have 
increased in severity, remand for a VA examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current extent and severity of her 
service-connected chondromalacia of the 
right knee, status post arthroscopy, 
partial lateral mensicotomy and 
patellectomy.  The claims folder must be 
made available to the examiner for review 
as part of the examination.  All indicated 
tests and studies should be undertaken, to 
include range of motion testing.  The 
examiner is asked to identify all 
symptomatology associated with this 
disability and address the severity 
thereof and quantify such symptomatology, 
where appropriate, as slight, moderate, or 
severe.  The examiner is asked to comment 
on the presence or absence of ankylosis, 
subluxation or lateral instability, 
impairment of the tibia and fibula, as 
well as any neurologic symptomatology 
associated with the veteran's right knee 
disability.  If any associated neurologic 
symptomatology is found, the examiner is 
asked to identify the nerve(s) and or 
nerve group(s) associated therewith and 
describe any neurologic symptomatology as 
mild, moderate or severe, or, if 
appropriate, as complete paralysis.  

2.  After the development requested above 
has been completed, review the record and 
readjudicate the claim on appeal.  The 
AMC/RO should specifically address the 
selection of appropriate diagnostic 
code(s) for the veteran's disability under 
the diagnostic codes pertaining to the 
knee and nervous system.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5262 
(2007); 38 C.F.R. § 4.124a (2007).  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



